Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1, 2, 8, 9, 14, and 15 have been amended. Claims 3, 10, and 16 have been canceled. Claims 1, 2, 4-9, 11-15, and 17-20 are pending and rejected in the application. This action is Final. 

Response to Arguments
Applicant Argues: 
None of the cited references teach or suggest receiving, prior to creating a new issue in an issue tracking system, generating a list of possible request types of a set of predefined request types in response to analyzing a user input, and receiving a selection of a request type for the new issue from the list.

Examiner Responds:
Applicant's 35 USC § 103 arguments with respect to claims 1, 2, 4-9, 11-15, and 17-20 have been considered but are moot in view of the new ground(s) of rejection. 




Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8,  and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. U.S. Patent Publication (2003/0046308; hereinafter: Weber) in view of Litvak et al. U.S. Patent Publication (2018/0039610; hereinafter: Litvak, in IDS dated June 8, 2020) 

Claims 1, 8, and 14
As to claims 1, 8, and 14, Weber discloses a computer implemented method for creating a new issue tracking system, the method comprising: 
prior to creating the new issue in the issue tracking system (Figure 7, paragraph[0074], “Issue detail action area 54 as shown in FIG. 7 enables the user to enter particular information pertaining to the in-store-related issue…etc.”); 
	instantiating a user interface of the issue tracking system (figure 7, paragraph[0074], “The user is prompted to enter an issue type 44, an issue code 58, a priority weight value 60, a contact person 62, report person 63, and a free-text description of the in-store issue 64…etc., the reference describes an starting an interface as shown in figure 7 to enter an ticket.); 
receiving, via the user interface, an unstructured user input comprising one or more query keywords (figure 7, paragraph[0074], “The user is prompted to enter an issue type 44…Examples of issue type 44 include fixture, manufacturer, returns, graphic, retailers, space reports, stock reports, and store status…etc.”,); 
querying a database of historic issue data to identify a set of historic issues from the historic issue data that are relevant to the one or more query keywords (paragraph[0074], “Issue code 58 preferably depends upon the value entered in issue type 44 on issue display screen 32. Each issue type 44 has a corresponding set of codes 58 stored in database 5…etc.”), each of the set of historic issues having a respective request type of a set of predefined request types (figure 7, paragraph[0074], “For example, an issue type 44 with a value "fixture" may produce selection examples in a drop-down menu in issue code 58 such as installation, video fixture or other. Alternatively, if the value "merchandiser" was entered in issue type 44, code 58 may include choices for no show, visit or void…etc.”) 

	Weber does not appear to explicitly disclose extracting the respective request type from each of the set of historic issues; 
generating, from the extracted request types, a list of possible request types for the new issue; 
presenting the list of possible request types in the user interface; an 
receiving, via the user interface, a selection of a request type selected from the list of possible request types; and
creating the new issue in the issue tracking system, the new issue having the selected request type wherein: 
the issue tracking system is configured to route the new issue to an appropriate service desk according to the selected request type. 

	However, Litvak discloses extracting the respective request type from each of the set of historic issues (paragraph[0025], “data, e.g. text, may be extracted from the data sources 206a-d by the processing resource 202 using a natural language search with input text 214 used as a search term…etc.”, the system extract text (i.e., request type) from a historical data source of IT problems (i.e., paragraph[0023]). The system extracts historic data (i.e., issues) from data sources 206a-d (i.e., historical data source) (e.g., paragraph[0026], “for the user history data source 206e and the multiple user history data source 206f…etc.”).); 
generating, from the extracted request types, a list of possible request types for the new issue (figure 3, paragraph[0027]-paragraph[0030], “where multiple data sources 206a-f are to be accessed for providing suggestions for a given fillable field 210a-g…etc.”);
receiving a user input of a particular request type selected from the list of possible request types and(paragraph[0025]-paragraph[0031], “The configuration data 218 may define, for each fillable field 210a-g, which data sources 206a-f the processing resource 202 is to access when searching for suggestions for filling the respective fillable field 210a-g…etc.”), 
presenting the list of possible request types in the user interface (paragraph[0026], “In some examples, for the user history data source 206e and the multiple user history data source 206f, the search may involve identifying the most recent or the most popular data items in the data sources 206e-f….etc.”);
receiving, via the user interface, a selection of a request type selected from the list of possible request types (paragraph[0030], “In some examples where multiple data sources 206a-f are to be accessed for providing suggestions for a given fillable field 210a-g, then the configuration data 218 may define an order in which the suggestions are given (and the ranking of the data sources 206a-f to be accessed)…etc.”); and
creating the new issue in the issue tracking system(figure 2, paragraph[0020]-paragraph[0022], the reference describes description field for a user to input additional information (e.g., figure 2, element 222b and paragraph[0020], “a description field 210b to receive a detailed description of the problem…etc.”)., the new issue having the selected request type wherein: 
the issue tracking system is configured to route the new issue to an appropriate service desk according to the selected request type(paragraph[0034], “the configuration data 218 may define which data sources 206a-f to access and which search arguments to use based on the input text 214 and/or based on which of the fillable fields 210a-g have been filled with input text 214…etc.”, the reference describes the title field  (i.e., request type) being used by the system (i.e., tracking system) to search a data source (i.e., routing according to the particular request type) for solutions.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Doan with the teachings of Litvak to provide suggestions for a form field which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Doan with the teachings of Litvak to allow for filling forms efficiently, while reducing the number of questions that the IT agent or user has to answer (Litvak: paragraph[0009]).

Claims 2, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. U.S. Patent Publication (2003/0046308; hereinafter: Weber) in view of Litvak et al. U.S. Patent Publication (2018/0039610; hereinafter: Litvak, in IDS dated June 8, 2020) and further in view of Fox et al. U.S. Patent Publication (2013/0074038; hereinafter: Fox, in IDS dated June 8, 2020) 

Claims 2, 9, and 15
As to claims 2, 9, and 15, the combination of Weber and Litvak discloses all the elements in claim 1, as noted above, but do not explicitly disclose wherein the historic issue data comprises issues that are ordered based on a time value, said time value being a time each issue is entered in the issue tracking system.

However, Fox discloses wherein the historic issue data comprises issues that are ordered based on a time value, said time value being a time each issue is entered in the issue tracking system (Paragraph[0086], the historical data (i.e., historic issue data) is correlated based on dates in the historical data.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Weber with the teachings of Litvak and Fox to organize data by date which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Weber with the teachings of Litvak and Fox to efficiently give an interpretation of the current state of an system based on the history of issues and source code management (Fox: paragraph[0005]). 

Claims 4, 5, 6, 7, 11, 12, 13, 17, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. U.S. Patent Publication (2003/0046308; hereinafter: Weber) in view of Litvak et al. U.S. Patent Publication (2018/0039610; hereinafter: Litvak, in IDS dated June 8, 2020) and further in view of Wexler et al. U.S. Patent Publication (2015/0006492; hereinafter: Wexler)

Claims 4, 11, and 17
As to claims 4, 11, and 17, the combination of Weber and Litvak discloses all the elements in claim 1, as noted above, but do not explicitly disclose wherein the method further comprises: 
querying a request type data maintained by the issue tracking system, wherein said request type data stores predefined request type names; and  2060378-0369
generating a list of one or more matching request type names that include the one or more query keywords; 
wherein the list of the possible request types includes the list of the one or more matching request types.

However, Wexler discloses wherein the method further comprises: 
querying a request type data maintained by the issue tracking system, wherein said request type data stores predefined request type names (figures 10 and 11, paragraph[0124]-paragraph[0125], paragraph[0128]-paragraph[0129], paragraph[0141], the reference describes extracting answer objects (i.e., request type) associated with an associated information source (i.e., historic issues) (e.g., paragraph[0128]). The system selects one or more answer objects (i.e., request types) based on the users agreement score. (i.e., popularity) (e.g., paragraph[0129] and paragraph[0131]). The answer object (i.e., request type) are maintained and predefined titles (i.e., names) (e.g., paragraph[0124] and paragraph[0127]) in a database storage table. (e.g., paragraph[0128]-paragraph[0129])); and  2060378-0369
generating a list of one or more matching request type names that include the one or more query keywords(figures 10 and 11, paragraph[0124]-paragraph[0125], paragraph[0128]-paragraph[0129], paragraph[0139], paragraph[0141], the reference describes extracting answer objects (i.e., request type) associated with an associated information source (i.e., historic issues) (e.g., paragraph[0128]). The system selects one or more answer objects (i.e., request types) based on the users agreement score. (i.e., popularity) (e.g., paragraph[0129] and paragraph[0131]) The system generates a list of answer objects to match the keywords (i.e., issue description) (e.g., paragraph[0128]) The answer object (i.e., request type) are maintained and predefined titles (i.e., names) (e.g., paragraph[0124] and paragraph[0127]) in a database storage table. (e.g., paragraph[0128]-paragraph[0129])); 
wherein the list of the possible request types includes the list of the one or more matching request types (figures 10 and 11, paragraph[0124]-paragraph[0125], paragraph[0128]-paragraph[0129], paragraph[0139], paragraph[0141], the reference describes extracting answer objects (i.e., request type) associated with an associated information source (i.e., historic issues) (e.g., paragraph[0128]). The system selects one or more answer objects (i.e., request types) based on the users agreement score. (i.e., popularity) (e.g., paragraph[0129] and paragraph[0131]) The system generates a list of answer objects to match the keywords (i.e., issue description) (e.g., paragraph[0128]) The answer object (i.e., request type) are maintained and predefined titles (i.e., names) (e.g., paragraph[0124] and paragraph[0127]) in a database storage table. (e.g., paragraph[0128]-paragraph[0129])). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Weber with the teachings of Litvak and Wexler to employ a classification model to determine one or more categories of the request which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Weber with the teachings of Litvak and Wexler to efficiently capture and validate answers into a validated knowledge base (Wexler: paragraph[0005]). 

Claims 5 and 18
As to claims 5 and 18, the combination of Weber and Litvak discloses all the elements in claim 1, as noted above, but do not explicitly disclose wherein the method further comprises: querying a service desk data maintained by the issue tracking system, wherein said service desk data stores system predefined service desk names; and generating a list of one or more matching service desk names that include the one or more query keywords.

However, Wexler discloses wherein the method further comprises: querying a service desk data maintained by the issue tracking system, wherein said service desk data stores system predefined service desk names(figures 10 and 11, paragraph[0124]-paragraph[0125], paragraph[0128]-paragraph[0129], paragraph[0141], the reference describes extracting answer objects (i.e., service desk names) associated with an associated information source (i.e., historic issues) (e.g., paragraph[0128]). The Examiner interprets answer objects including predefined service desk names because the user is able to create and include information (i.e., service desk names) (e.g., paragraph[0124] and paragraph[0127])  in an answer object); and 
generating a list of one or more matching service desk names that include the one or more query keywords (figures 10 and 11, paragraph[0124]-paragraph[0125], paragraph[0128]-paragraph[0129], paragraph[0139], paragraph[0141], The system generates a list of answer objects to match the keywords (i.e., issue description) (e.g., paragraph[0128]).). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Weber with the teachings of Litvak and Wexler to employ a classification model to determine one or more categories of the request which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Weber with the teachings of Litvak and Wexler to efficiently capture and validate answers into a validated knowledge base (Wexler: paragraph[0005]). 

Claims 6 and 19
As to claims 6 and 19, the combination of Weber, Litvak, and Wexler discloses all the elements in claim 5, as noted above, and Wexler further disclose wherein the method further comprises extracting request types associated with the list of one or more matching service desk names(figures 10 and 11, paragraph[0124]-paragraph[0125], paragraph[0128]-paragraph[0129], paragraph[0141], the reference describes extracting answer objects (i.e., service desk names) associated with an associated information source (i.e., historic issues) (e.g., paragraph[0128]). The Examiner interprets answer objects including predefined service desk names because the user is able to create and include information (i.e., service desk names) (e.g., paragraph[0124] and paragraph[0127])  in an answer object), wherein the list of the possible request types further includes the extracted request types (figures 10 and 11, paragraph[0124]-paragraph[0125], paragraph[0128]-paragraph[0129], paragraph[0139], paragraph[0141], The system generates a list of answer objects to match the keywords (i.e., issue description) (e.g., paragraph[0128]).).

Claims 7, 13, and 20
As to claims 7, 13, and 20, the combination of Weber and Litvak discloses all the elements in claim 1, a s noted above, but do not appear to explicitly disclose wherein the method further comprises displaying a list of most popular request types and service desk names that is generated after querying the historic issue data, request type data, and service desk data.  

However, Wexler discloses wherein the method further comprises displaying a list of most popular request types and service desk names that is generated after querying the historic issue data, request type data, and service desk data (figures 10 and 11, paragraph[0124]-paragraph[0125], paragraph[0128]-paragraph[0129], paragraph[0141], the reference describes extracting answer objects (i.e., request type and service desk name) associated with an associated information source (i.e., historic issues) (e.g., paragraph[0128]). The system selects one or more answer objects (i.e., request types and service desk name) based on the users agreement score. (i.e., popularity) (e.g., paragraph[0129] and paragraph[0131]). The user is able to submit a query for request type names or service desk names to generate popular list.). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Doan with the teachings of Litvak, Ghatage, and Wexler to employ a classification model to determine one or more categories of the request which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Doan with the teachings of Litvak, Ghatage, and Wexler to efficiently capture and validate answers into a validated knowledge base (Wexler: paragraph[0005]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Weber with the teachings of Litvak and Wexler to employ a classification model to determine one or more categories of the request which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Weber with the teachings of Litvak and Wexler to efficiently capture and validate answers into a validated knowledge base (Wexler: paragraph[0005]). 

Claim 12
As to claim 12, the combination of Weber and Litvak discloses all the elements in claim 1, a s noted above, but do not appear to explicitly disclose wherein the sequences of instructions which, when executed by the one or more processors, further cause the one or more processors to: 
query a service desk data maintained by the issue tracking system, said service desk data stores system predefined service desk names; 
generate a list of one or more matching service desk names that include the one or more query keywords; 
extract request types associated with the list of one or more matching service desk names; wherein the list of the possible request types further includes the extracted request types.

However, Wexler discloses wherein the sequences of instructions which, when executed by the one or more processors, further cause the one or more processors to: 
query a service desk data maintained by the issue tracking system, said service desk data stores system predefined service desk names (figures 10 and 11, paragraph[0124]-paragraph[0125], paragraph[0128]-paragraph[0129], paragraph[0141], the reference describes extracting answer objects (i.e., service desk names) associated with an associated information source (i.e., historic issues) (e.g., paragraph[0128]). The Examiner interprets answer objects including predefined service desk names because the user is able to create and include information (i.e., service desk names) (e.g., paragraph[0124] and paragraph[0127])  in an answer object); 
generate a list of one or more matching service desk names that include the one or more query keywords(figures 10 and 11, paragraph[0124]-paragraph[0125], paragraph[0128]-paragraph[0129], paragraph[0141], the reference describes extracting answer objects (i.e., service desk names) associated with an associated information source (i.e., historic issues) (e.g., paragraph[0128]). The Examiner interprets answer objects including predefined service desk names because the user is able to create and include information (i.e., service desk names) (e.g., paragraph[0124] and paragraph[0127])  in an answer object);; 
extract request types associated with the list of one or more matching service desk names(figures 10 and 11, paragraph[0124]-paragraph[0125], paragraph[0128]-paragraph[0129], paragraph[0141], the reference describes extracting answer objects (i.e., service desk names) associated with an associated information source (i.e., historic issues) (e.g., paragraph[0128]). The Examiner interprets answer objects including predefined service desk names because the user is able to create and include information (i.e., service desk names) (e.g., paragraph[0124] and paragraph[0127])  in an answer object); wherein the list of the possible request types further includes the extracted request types(figures 10 and 11, paragraph[0124]-paragraph[0125], paragraph[0128]-paragraph[0129], paragraph[0141], the reference describes extracting answer objects (i.e., request type and service desk name) associated with an associated information source (i.e., historic issues) (e.g., paragraph[0128]). The system selects one or more answer objects (i.e., request types and service desk name) based on the users agreement score. (i.e., popularity) (e.g., paragraph[0129] and paragraph[0131]). The user is able to submit a query for request type names or service desk names to generate popular list.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Weber with the teachings of Litvak and Wexler to employ a classification model to determine one or more categories of the request which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Weber with the teachings of Litvak and Wexler to efficiently capture and validate answers into a validated knowledge base (Wexler: paragraph[0005]). 









Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152